 90DECISIONSOF NATIONALLABOR RELATIONS BOARDEconomy FurnitureandUpholsterers International Union ofNorth America, AFL-CIO.Case No. 23-CA--855.January 12,1960DECISION AND ORDEROn September 1, 1959, Trial Examiner Vincent M. Rotolo issued hisIntermediate Report in the above-entitled proceeding, finding thatRespondent had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the copy of the Inter-mediate Report attached hereto.Thereafter, the Respondent filedexceptions to the Intermediate Report and a supporting brief.The Board 1 has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed. The Board has considered the Inter-mediate Report, the exceptions and brief,2 and the entire record inthis case,3 and hereby adopts the findings, conclusions, and recom-mendations of the Trial Examiner.ORDERUpon the entire record in this case, and pursuant to Section 10(c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that Respondent Economy Furniture,Austin, Texas, its officers, agents, successors, and assigns, shall:1.Cease and desist from :(a)Discouraging membership in Upholsterers International Unionof North America, AFL-CIO, or any other labor organization, bydischarging employees and failing or refusing to reinstate them be-cause of their membership in or activities on behalf of said labororganization or by otherwise discriminating against them in regard tohire, tenure, or terms or conditions of employment.(b) Interrogating employees concerning their membership in oractivities on behalf of Upholsterers International Union of NorthAmerica, AFL-CIO, or any other labor organization, or offering to'Pursuant to the provisions of Section 3(b) of the Act, the Board has delegated itspowers in connection with this case to a three-member panel[Members Rodgers, Bean,and Fanning].2The Respondent,in its brief,alleges that a Board agent improperly interviewed awitness concerning the unfair labor practices of the Respondent at least 1 day before theunfair labor practice charge was filed.According to the Board's investigation,the agentconcerned was in the geographical locale of the Respondent's place of business repre-senting the Board in a different matter.While there, he was informed that unfairlabor practice charges against the Respondent were to be filed the next dayAs a keywitness was immediately available,and in order to save the time and expense of addi-tional travel (the Respondent's factory is located approximately 200 miles from theBoard's Regional Office) the Board agent conducted his investigation at that time. Inthese circumstances we find no impropriety in the Board agent's conduct.sThe Respondent has requested oral argumentThe request is denied as the record,including the exceptions and brief,adequately sets forth the positions of the parties.126 NLRB No. 15. ECONOMY FURNITURE91help or soliciting employees to withdraw from the aforesaid labororganization in a manner constituting interference, restraint, or coer-cion in violation of Section 8 (a) (1).(c) In any other manner interfering with, restraining, or coercingits employees in the exercise of the right to self-organization, to join,form, or assist Upholsterers International Union of North America,AFL-CIO, or any other labor organization, to bargain collectivelythrough representatives of their own choosing, and to engage in otherconcerted activities for the purpose of collective bargaining or othermutual aid or protection, and to refrain from any or all such activities,except to the extent that such right may be affected by an agreementrequiring membership in a labor organization as a condition of em-ployment as authorized in Section8(a) (3), asmodified by the Labor-Management Reporting and Disclosure Act of 1959.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Offer to Angel Gonzalez immediate and full reinstatement toher former or substantially equivalent position without prejudice toher seniority and other rights and privileges previously enjoyed.(b)Make whole Angel Gonzalez for any loss of pay she may havesuffered by reason of the discrimination against her, in the mannerset forth in the Section of the Intermediate Report entitled "TheRemedy."(c)Preserve and, upon request, make available to the Board or itsagents, for examination and copying, all payroll records, social se-curity payment records, timecards, personnel records and reports, andall records necessary to analyze the amount of backpay due and therights of reinstatement under the terms of this Order.(d)Post at its plant in Austin, Texas, copies of the notice attachedhereto marked "Appendix." 4 Copies of said notice, to be furnishedby the Regional Director for the Twenty-third Region, shall, afterbeing duly signed by Respondent's authorized representative, beposted by the Respondent immediately upon receipt thereof and main-tained by it for 60 consecutive days thereafter, in such conspicuousplaces, including all places where notices to employees are custom-arily posted.Reasonable steps shall be taken by the Respondent toinsure that said notices are not altered, defaced, or covered by anyother material.(e)Notify the Regional Director for the Twenty-third Region, inwriting, within 10 days from the date of this Order, what steps it hastaken to comply herewith.' In the event that this Order is enforced by a decree of a United States Court ofAppeals, there shall be substituted for the words "Pursuant to a Decision and Order" thewords "Pursuant to a Decree of the United States Court of Appeals, Enforcing an Order." 92DECISIONS OF NATIONAL LABOR RELATIONS BOARDAPPENDIXNOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelationsAct, we hereby notify our employees that :WE WILL NOT discourage membership in or activities on behalfof Upholsterers International Union of North America, AFIf-CIO, or any other labor organization, by discharging employeesand thereafter failing or refusing to reinstate them to their jobsbecause of their membership in or activities on behalf of said labororganization or by otherwise discriminating against them inregard to hire, tenure, or terms and conditions of employment.WE WILL NOT interrogate our employees concerning their mem-bership in or activities on behalf of Upholsterers InternationalUnion of North America, AFL-CIO, or any other labor organiza-tion, or offer to help or solicit employees to withdraw from theaforesaid labor organization, in a manner constituting interfer-ence, restraint, or coercion in violation of Section 8 (a) (1) of theAct.WE WILL NOT in any other manner interfere with, restrain, orcoerce our employees in the exercise of the right to self-organiza-tion, to form labor organizations, to join, form, or assist Uphol-sterers International Union of North America, AFL-CIO, orany other labor organization, to bargain collectively through rep-resentatives of their own choosing, and to engage in other con-certed activities for the purpose of collective bargaining or othermutual aid or protection, or to refrain from any or all suchactivities, except to the extent that such right may be affected byan agreement requiring membership in a labor organization as acondition of employment, as authorized in Section 8 (a) (3) of theAct, as modified by the Labor-Management Reporting and Dis-closure Act of 1959.WE WILL offer to Angel Gonzalez immediate and full reinstate-ment to her former or substantially equivalent position withoutprejudice to any seniority or other rights and privileges previous-ly enjoyed by her and make her whole for any loss of pay she hassuffered as a result of our discrimination against her.ECONOMY FURNITURE,Employer.Dated----------------By-------------------------------------(Representative)(Title)This notice mustremain posted for 60 days from the datehereof,and must not be altered,defaced, or covered by any othermaterial. ECONOMY FURNITUREINTERMEDIATE REPORT AND RECOMMENDED ORDER93STATEMENT OF THE CASEUpon a charge and amended charge filed by Upholsterers International Union ofNorth America, AFL-CIO, herein called the Union, against Economy Furniture,herein called the Company, the General Counsel of the National Labor RelationsBoard, herein called the Board, caused the Regional Director for the Board's Six-teenth Region to issue a complaint and notice of hearing, based on such charges,against the Company on April 23, 1959, under Section 10(b) of the NationalLabor Relations Act as amended (61 Stat. 136-163), herein called the Act.With respect to the claimed unfair labor practices, the complaint alleges, in sub-stance, that beginning with on or about October 3, 1958, the Company through itssupervisor, Gailon Pound, interfered with, restrained, and coerced its employees inthe exercise of their statutory right to join a labor organization and to engage inconcerted activities for the purpose of collective bargaining by (1) interrogatingits employees concerning their union affiliation and activities; and (2) soliciting itsemployees to sign cards withdrawing their affiliation from the Union.The complaintalso alleges, in substance, that since on or about October 23, 1958, the Company hasunlawfully discriminated against one of its employees, named Angel Gonzalez, inregard to her hire and tenure of employment by discharging and failing to reinstateher to her former position of employment because she joined and was active onbehalf of the Union.The conduct of the Company through its supervisor, Gailon Pound, in interro-gating the Company's employees concerning their membership in and activities onbehalf of the Umon and in requesting that they withdraw their membership fromsaid Union are alleged to be independent violations of Section 8(a) (1) of the Act.Conduct of the Company, through its supervisor, Gailon Pound, in dischargingemployee Angel Gonzalez because of her membership and activities on behalf ofthe Union is alleged to be a violation of Section 8(a),(3) and derivatively of Section8(a) (1) of the Act.By its answer to the complaint the Company admitted the allegations upon whichthe Board's exercise of jurisdiction in this proceeding is based.Although by itsanswer the Company denied that the Umon is a labor organization as defined inSection 2(5) of the Act, it subsequently, by stipulation, admitted this allegationof the complaint and conceded that the Union is a labor organization under theAct.The Company's answer further denied generally that it or any of its agentsor supervisors committed the unfair labor practices charged against it in the com-plaint.By way of affirmative defense to the allegation of discriminatory dischargeand refusal to reinstate employee Angel Gonzalez, it alleges that it did not dis-charge said employee but that she voluntarily resigned her employment and that shehas not since said resignation requested employment with the Company.'Pursuant to notice, a hearing was held before me, a duly designated Trial Exami-ner of the Board, at Austin, Texas, on May 19 and 20, 1959.All of the partieswere represented by counsel, and were afforded full opportunity to be heard, toexamine and cross-examine witnesses, to introduce evidence pertinent to the issues,to argue orally on the record, and to file briefs and propose findings and conclu-sions.Ruling on a motion to dismiss the complaint was reserved by me. Saidmotion is disposed of by my findings and conclusions set forth below.The representative of the General Counsel and the attorney for the Companyfiled briefs with me subsequent to the hearing. I have considered the contentionsand arguments contained in these briefs in reaching my findings and conclusionsset forth below.Upon the entire record of the case, and from my observation of the witnesses, Imake the following:FINDINGS OF FACT1.THE BUSINESSOF THE COMPANYThe Company, Economy Furniture, is a Texas corporation engaged in the manu-facture and sale of furniture. In connection with its business operations it main-tains an office and plant located at 5100 East 5th Street in the city of Austin, Texas.In the 12-month period prior to the issuance of the complaint in these proceedings,'The Company failed to adduce any testimony at the hearing to support this affirma-tive defenseUnder its general allegation that it had not committed the unfair laborpractices charged, it submitted testimony to prove that employee Gallon Pound was nota "supervisor" as that term is defined in Section 2(11) of the Act. 94DECISIONSOF NATIONAL LABOR RELATIONS BOARDit purchased materials and supplies, necessary for the conduct of its business, whichwere valued at more than $1,000,000 of which more than $50,000 worth was shippeddirectly to its plant from points located outside the State of Texas.During thesame period it manufactured and sold furniture valued at more than $1,000,000 ofwhich more than $100,000 worth was shipped from its plant in Austin, Texas, topoints located outside the State of Texas.On the basis of the above conceded facts, which were recited in the complaintand not denied by the Company in its answer, I find that the Company is engagedin commerce within the meaning of the Act.II.LABOR ORGANIZATION INVOLVEDUpon the basis of a stipulation of the parties which was made a part of therecord after the hearing closed, I find that Upholsterers International Union ofNorth America, AFL-CIO, is a labor organization within the meaning of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESIssuesThe Company failed to adduce any testimony to rebut the testimony of the wit-nesses of the General Counsel concerning -the alleged antiumon activities of its em-ployee, Gailon Pound. It also failed to adduce any testimony to prove its affirmativedefense that employee Angel Gonzalez voluntarily resigned her job and that shehas not since said resignation requested employment with the Company.At thehearing and in its brief it argued:(1)Employee Gailon Pound is not and was not a supervisor of the Companyduring the time or times he is alleged to have engaged in unfair labor practices.(2)The testimony and other proof submitted by the General Counsel, to provethe allegations of the complaint, is not of a substantial and credible nature and is in-sufficient to support a finding that a violation of the Act has been committed by theCompany.Thus the only issues presented to me in this proceeding are:(1)Was employee Gailon Pound a supervisor of the Company when he engagedin the antiunion activities alleged in the complaint?(2) Is the testimony and other proof submitted by the General Counsel to provethe allegations of the complaint of a substantial and credible nature and is it suf-ficient to support a finding that the Company has violated the Act?A. The alleged supervisory status of employee Gailon PoundIn resolving the question as to whether employee Gailon Pound was a supervisorof the Company during the period in question in these proceedings it is necessary tolook at the entire history of his employment by the Company, hisfunctions andduties, how he carried out these functions and duties,hiswages,hours, and workconditions, and how his fellow employees regarded him.Pound is anexpert wood finisher who was first employed by the Company some-time in1955 or 1956.He has charge of a group of the Company's employees whosand,grain, and finish furniture with paintsor stains.He works at a fixed weeklysalary of $110 a week and is classified, for Wage and Hour Law purposes, as a "bonafide professional employee" who is alleged to meet the requirements set forth in sub-section (2) of the definition of that type of employee set forth in the Fair LaborStandards Act .2Pound does not punch a timeclock and the time whichhe losesfrom his work for personal reasons does not affect his weekly salary.His mainfunction and duty is to see to it that the employees who work in the wood finishingdepartment of the Company, herein called the woodfinishingroom, perform theirwork in accordance with standards of high quality woodstainingand finishing. Inconnection with his work Pound mixes paints andstainsin accordance with certainformulas known -to him as a wood finishing expert so as to give the wood a certaincolor tone or shade.He directs the work of about 20 to 25 employees who are'Under the Fair Labor Standards Act there are two types of professional employeesdefinedThe first type is the professional employee who has general or special knowledgein some branch of learning or science which he acquired by academic and professionaltraining at a school.The second type, under which Pound has been classified, is anemployee who has "recognized original creative ability in a field of artistic endeavor asopposed to work which can be produced by a person endowed with general, manual, orintellectual ability and training, and the result of which depends primarily on theinvention, imagination, or talent of the employee." ECONOMY FURNITURE95divided into sanders, grainers, finishers, and inspectors.The Company concedes inits brief that insofar as the technical aspects of the work performed by the employeesin the wood finishing room is concerned, Pound has the responsibility to direct ,themand to see to it that they perform high quality work. In this respect also, it con-cedes that lie can exercise his independent judgment and discretion.Pound alsohas the duty of instructing and training new employees assigned to the wood finishingroom. In connection with this he can make recommendations as to whether an em-ployee is more suited to perform one type of work rather than another.The em-ployees under his direction work an average of 40 hours a week at an hourly rate ofnot less than $1 per hour, which is the minimum established by law. Prior to June1958, Pound had the title of "foreman" of the wood finishing division and as suchwas recognized as the supervisor of the wood finishing employees.At that timePound and his wood finishing employees worked in the same general area of theplant where the frame making employees were working under the supervision ofForeman Joseph Evanatz.At that time also the Company's mill division employeesworked in a separate room of the Company's plant under the supervision of Fore-man Alvin McFarland.All three foremen were in turn directly responsible toPlant Production Superintendent Edward Kern.In June 1958, the Company purchased its own mill building on McNeil Road onthe outskirts of the city of Austin.The millroom equipment and employees werethen moved out of the main plant to the separate mill building located on McNeilRoad.The wood finishing equipment and employees were then moved to theseparate room of the main plant where the mill equipment and employees wereformerly located.The title of "foreman" was taken away from Pound and Fore-man Joseph Evanatz then became the foreman of both the frame making and woodfinishing divisions and the recognized supervisor of the employees working in bothdivisions.The basic work functions and responsibilities of Pound to direct theperformance of the work of the wood finishing employees remained the same. Theonly apparent change in his functions was that he was now responsible for the volumeand quality of the work performed by the wood finishing employees to ForemanJoseph Evanatz instead of to Plant Superintendent Edward Kern. Prior to June 1958,Pound made recommendations for the hiring, assignment, promotion, discharge, orlayoff of the employees in the wood finishing division directly to Plant Superin-tendent Kern in his own name.After June 1958, he made these recommendationsinformally to Foreman Joseph Evanatz.The record indicates that his recom-mendations in this respect are now generally accepted by Evanatz who passes themon in his name to Superintendent Kern who then makes the necessary changes onthe employees' personnel cards.The record further indicates that Evanatz has agroup of about 20 to 30 frame making employees under his direct supervision in aseparate room of the plant.Most of his time is spent in this room directing thework of the frame making employees. Two or three times during the day he visitsthe wood finishing room but these visits are of short duration and his time there isspent in consulting with Pound and the inspectors.Requests for leaves of absenceand excuses for absences are first submitted to Pound who acts upon them on hisown subject to the subsequent approval and clearance by Evanatz.Day-to-daywork and personnel problems of the wood finishing room employees are discussedby the employees with Pound first who then makes suggestions and recommendationson the same to Evanatz who then passes them on to Plant Superintendent Kern inhis name.The suggestions and recommendations which Pound makes to Evanatzconcerning the work performance and. status of the employees of the wood finishingroom are generally accepted by Evanatz who is not an expert on wood finishingtechniques.As recognized supervisor of both the frame making and wood finishing employees,Evanatz receives a fixed weekly salary of $100 per week with a Christmas bonuseach year.As indicated above, Pound receives a fixed weekly salary of $110 withoutany Christmas bonus.A supervisor's desk, located in the wood finishing room, isshared by both Evanatz and Pound. Pound keeps records of the orders and ship-ments which are to be made out of the wood finishing room and makes reportson the same to Evanatz.All of the witnesses submitted by the General Counseltestified that they have worked in the Company's wood finishing division for thepast several years and that ever since Pound was hired by the Company theyhave considered him as their immediate supervisor or "boss man."Although theyrecognize that now Evanatz is also one of their supervisors and that Pound issubordinate to Evanatz, in their view, Pound still is their immediate supervisorwho now, as always, gives them their orders and directions on how, when, andwhere they are to perform their work.Mrs. Helen Smith, the wife of the company president, testified in great detailas to the work functions and work status of Pound. In addition to describing the 96DECISIONSOF NATIONAL LABOR RELATIONS BOARDreasonswhy Pound was classifiedas a professionalemployee under the fair LaborStandards Act and why he has not been recognized by the Company as a supervisorsinceJune 1958, she admitted that Pound still has the power to make recommenda-tions concerning promotions and work assignments of the employees in the woodfinishing room but that such recommendations are made informally to Evanatzwho in turn formally passes themon inhis own name to Superintendent Kern.Mrs.Smith also admitted that Pound is first consulted by the employeesconcerningtheirwork and personnel problems and that he then consults with and makesrecommendations and suggestions to Evanatz on how to dispose of the same.On the basis of the above facts, I find and conclude that Pound exercises some ofthe functions and duties of a supervisor as that term is defined in Section 2(11) oftheAct and that he was exercising these functions and duties when the allegedunfair labor practices occurred.My finding in this respect is generally based onevidence in the record which indicates that Pound chooses the manner, means,methods, and types of employees being used by the Company in its wood finishingdepartment and that his decision in such matters requires the exercise of inde-pendent judgment and discretion and are not of a routine nature. I also generallybase my finding on the evidence in the record which indicates that Pound is alloweda large amount of discretion and control over changes which are effected in thework status of the employees in the wood finishing room and that his recommenda-tionson these matters are generally accepted by management representatives.Finally I base it on the evidence that the employees of the wood finishing roomhave always regarded him and still regard him as their immediate supervisor anda representative of management.I conclude, therefore, that Pound was a supervisor of the Company within themeaning of Section 2(11) of the Act and a representative of management whenhe engaged in the alleged unfair labor practices set forth in the complaint.B. The proof in support of the allegations of interference, restraint, and coercionSince the Company has not adduced any testimony to rebut the testimony ofthe witnesses of the General Counsel who testified concerning the alleged acts ofinterference, restraint, and coercion engaged in by Gailon Pound among the em-ployees of the wood finishing room in October 1958, and having found that Poundwas acting as a supervisor and representative of management during the period inquestion, the only question remaining to be decided on this issue is whether theproof submitted by the General Counsel is of a substantial and credible nature.The General Counsel submitted the testimony of four witnesses to prove thisallegation of the complaint.A summary of the testimony given by each of thesewitnesses, and my findings thereon, follows:1.Gonzalo Serrano testified without contradiction as follows: He has been anemployee of the Company working in the wood finishing department for over 9years.When the Union began its organizing campaign in October 1958, he signeda union membership card at the solicitation of Frank Ramirez, a fellow employeewho works with him in the wood finishing room.After he became a member ofthe Union, he and Gailon Pound, who he described as his "boss man," went to abeer tavern near the plant one evening after work.At the tavern they discussedthe Union's organizing campaign.During the discussion Pound asked him whetherhe had signed a union card.When he told Pound he had done so, Pound toldhim "that Union is not good."Serrano further testified that after this conversation, Pound came to him in theplant during the luncheon hour recess one day and asked him to sign a card forhim.He then told Pound to leave the card with him as he wanted to think it over.Pound, however, did not leave the card and he never signed it.He did not knowthen what was on the card.3With the exception of having a union membership card, there is nothing in therecord to indicate that Serrano is biased in favor of the Union.While testifying,he impressed me as a truthful witness.His answers to Counsel's questions werestraightforward and to the point. Indeed, Counsel for the Company made noattempt to impeach the witness' credibility and he makes no attack upon histestimony in his brief.His testimony being uncontradicted and no effort havingbeen made to impeach his credibility, I see no reason why his testimony shouldnot be credited. I accordingly find that Pound interrogated Serrano concerning8Although Serrano did not know what the card represented at that time,^I find from asimilar request made by Pound to employee Frances Gonzalez at about the same time thathe was asking Serrano to sign a union membership withdrawal card. ECONOMY FURNITURE97hismembership in the Union some time during the Union's organizing campaign inOctober 1958, and that Pound told him at that time that the Union was no good.I also find -that Pound's interrogation and remarks to Serrano, concerning the Unionwere designed to discourage Serrano from continuing his membership in the Union.I also find that Pound subsequently requested Serrano to sign a card withdrawinghis membership in the Union.2. Ignacio Felan testified without contradiction as follows: He had been employedby the Company for the past 7 years.He joined the Union in October 1958 andlater became active in assisting Ramirez, the union organizer of the wood finishingroom, to solicit members for the Union.After he joined the Union, Pound cameto him one day in October 1958 and asked him where the next union meeting wasbeing held.He then told Pound he did not know. Later, Pound came to himagain and informed him that he had found out where the meeting was going tobe held.While he was sitting at his worktable in the wood finishing room duringthe lunch hour recess one day thereafter he saw Pound go to the worktable, whereemployee Frances Gonzalez was seated, with some cards in his hand.At that time,he overheard Pound ask Frances Gonzalez to sign one of the cards he had.Healso heard Pound explain to Gonzalez that the cards were for the withdrawal ofthe employees' membership in the Union.For the purpose of impeaching the testimony of this witness, counsel for theCompany submitted an affidavit given by the witness to a Board agent during theinvestigation of the charges.The affidavit, which was prepared by the Board agentduring the interview, gives more detail concerning the antiunion activities of Poundin the wood finishing room in October 1958, but essentially it is consistent with thetestimony which Felan gave at the hearing that Pound solicited Frances Gonzalezto sign a card withdrawing her membership in the Union. Felan is no longer em-ployed by the Company, having since left voluntarily to work elsewhere.He im-pressed me as a simple, uneducated worker who lacks the guile to be an untruthfulor dishonest witness.Iaccordingly credit his testimony and find that sometimeduring the Union's organizing campaign Pound questioned him concerning theUnion's meeting place and later requested employee Frances Gonzalez in his pres-ence to withdraw her membership in the Union3.FrancesGonzalez testified without contradiction as follows: She has beenemployed by the Company for the past 5 years in the wood finishing department asa sander.During the Union's organizing campaign of October 1958, she signed aunion card at the request of her sister-in-law, Angel Gonzalez.After she joined theUnion, and during the same month of October 1958, Pound came to her in the plantduring the lunch hour recess one day and asked her whether she had signed a unioncard.When she told him that she had done so, he asked her whether she wouldsign a card for him.When she asked him what the card represented he told her itwas for her to get out of the UnionWhen she asked him if any of the otheremployees had signed a card for him, he answered in the negative. She told himto leave the card with her and that she would decide later whether she would sign itbut he told her she would have to sign in then and there. She refused to do so andhas never signed such a card. She asserts that at the time Pound had this conversa-tion with her, Ignacio Felan was seated at his worktable nearby.The cross-examination of this witness by company counsel failed to shake theessential parts of her testimony concerning the alleged conversation Pound hadwith her in October 1958 when he requested her to withdraw her membership in theUnion.Furthermore, her testimony concerning Pound's request that she sign a unionwithdrawal card is substantially corroborated by witness Ignacio Felan, whose testi-mony I have already credited. I have taken into consideration the fact that thiswitness is closely related to Angel Gonzalez, one of the principals involved in thiscase.I feel constrained, however, to credit her testimony, nevertheless, in view ofthe failure of the Company to call Pound as a witness to contradict her testimonyand because her testimony is substantially corroborated by the credited testimony ofIgnacio Felan. I accordingly find that sometime during the Union's organizing cam-paign in October 1958, Pound, while acting as a supervisor of the Company, inter-rogated employee Frances Gonzalez concerning her union membership and requestedher, in the presence and hearing of employee Ignacio Felan, to sign a card withdraw-ing her membership in the Union.4.Angel Gonzalez testified without contradiction as follows: She worked forthe Company for 5 years, at times as a sander and grainer and at other times as aninspector.For about 3 of the 5 years of her employment with the Company sheworked as an inspector.Upon her return to work in August 1958, after giving birthto a child on July 15, 1958, Pound gave her light work to do as a sander. In October554461-60-vol 126-8 98DECISIONSOF NATIONAL LABOR RELATIONS BOARD1958 she joined the Union and thereafter, at the request of Frank Ramirez, theUnion's organizing committeeman for the wood finishing room, she passed out unionmembership cards to her friends and obtained their signatures thereon. In thismanner she succeeded in getting five of her closest friends in the wood finishingroom to join the Union, among them being her own sister-in-law, Frances Gonzalez.On the day that she obtained these signatures Pound came to her and told her thathe knew the identity of all the employees who had signed union cards and that shehad also signed a union card.Gonzalez admitted that she had done so. Pound thentold her that he could arrange for the employees to withdraw from the Union.Whenshe asked him why he was making such a statement he told her that he was tryingto help the employees because the Company was not going to give them a raiseeven if they were represented by a union and that they would be giving the Unionmoney for nothing.Gonzalez told him that if the Company was determined not togive them a raise then the employees being represented by a union should make nodifference to it.Company counsel vigorously attacked the credibility of this witness at thehearing and in his brief. For the purpose of impeaching her testimony he called forand introduced two prehearing affidavits obtained by the Board agents from herduring the investigation of the charges. I have carefully examined these affidavitsand except for some inaccuracies as to the time when the events she related occurredI find nothing therein which substantially contradicts the testimony she gave at thehearing.Since the Company failed to call Pound as a witness to rebut the testimonyof this and the other witnesses who testified as to his antiunion activities and sinceher testimony is consistent with the credited testimony of the other witnesses whotestified as to these activities, I see no reason why her testimony on this aspect ofthe case should not be credited.Accordingly, I find that sometime during the Union'sorganizing campaign of October 1958 Pound informed Angel Gonzalez that hewas aware of the identity of the employees of the wood finishing room who had signedunion cards and that he knew that she also had signed a union card I also findthat Pound offered his help to the employees to effect their withdrawal from theUnion telling them at the same time that being represented by a union would notget them a wage increase and that they would be giving the Union money fornothing.ConclusionOn the basis of the above uncontradicted and credited testimony, I find thatduring the Union's organizing campaign Pound engaged in systematic interrogationof the employees working in the wood finishing room to ascertain the identity ofthose who had signed union cards; that upon ascertaining who had signed such cardshe began a campaign to persuade them to withdraw from the Union by offering toarrange for their withdrawal from the Union, telling them that being represented bya union would not get them a wage increase and that they would be paying moneyto the Union for nothing; that the employees, particularly Angel Gonzalez, rebuffedhis offer of help to get them to withdraw from the Union; and that he prepared unionwithdrawal cards and solicited the employees to sign them.C. The alleged discharge of Angel Gonzalez for her union activitiesConcerning the circumstances surrounding the termination of her employmentwith the Company, Angel Gonzalez testified, without contradiction, as follows: Shehad been employed by the Company for 5 years prior to her cessation of workwith the Company on or about October 23, 1958.During all this time her workhad always been found to be satisfactory .4Because she was a good worker shewas always treated with consideration and sympathy whenever her personal andhome problems forced her to be absent from her work. In the early part of 1958she was given almost 5 months' maternity leave of absence. Part of her medicalexpenses for the birth of her child were paid by the Company.After the birthof her child on July 15, 1958, she was allowed to remain away from her workfor an additional 3 weeks to recuperate.When she returned to work on or aboutAugust 5, 1958, Pound assigned her to perform light work with the privilege oftaking time off whenever necessary to bring her newborn child to the doctor for acheckup.When her husband purchased a beer tavern in the latter part of August1958, she requested and received permission from both Pound and Evanatz to takesome days off from her work to help her husband obtain the necessary licenses to4 The Company concedes that Gonzalez was always a good worker and that it neverfound any fault with her work. ECONOMY FURNITURE99operate the business.5Gonzalez testified further that a few days after she rejectedPound's offer to help her and the others who had signed union cards to withdrawfrom the Union,her child became ill and it was necessary for her to absent herselffrom work for 1 day. At 7:30 p in. that day, October 22, 1958, she called Poundat his home to explain the reason for her absence from work during that day.Pound immediately asked her whether she had quit her job.When she told himshe had not done so he told her that he had already given her job to someone elsebecause "somebody"had informed him that she had quit her job.Gonzalez testifiedthat she had not indicated in any manner prior thereto that she was going to quither job.On the contrary she testified that she informed both Pound and Evanatzin the early part of September 1958 that if her personal and home problems weresuch that she could no longer hold her job she would give the Company at least2 weeks' notice of her intention to quit.When Pound informed her that he hadgiven her job to someone else she asked him whether that meant that she was beingdischarged from her employment.In response to this question he gave her anevasive answer telling her,"Well, I don'tknow, 1 have just got somebody elsein your place."He then advised her to go to the company office to get her pay-check for the 2 days she had worked during that workweek.6On this issue of the case Union Representative Woodall testified,without con-tradiction,that Gonzalez'abrupt termination of employment by Pound on October22, 1958,and his antiunion activities among the wood finishing employees was dis-cussed at a union meeting which was held on November 12, 1958.Itwas thendecided to file unfair labor practice charges against the Company.On November14, 1958, after a hearing on the Union's petition to be certified as the bargainingagent of the Company's production and maintenance employees was held, he hada conversation with the Company's attorney and the Company president'swife duringwhich he informed them of the antiunion activities of Pound in the wood finishingdepartment and how he had abruptly terminated the employment of Angel Gonzalez.He requested them to reinstate Gonzalez to her job.They informed him thenthat Gonzalez'employment had been terminated because she had habitually absentedherself from work to help her husband operate his new business and because shehad indicated to her foreman that if she was absent from work again he couldconsider that she had quit her job.Woodall told them then that Gonzalez had notquit her job but that Pound had discharged her because she had been active as anorganizer of the Union.However,they told him that the Company would notemploy Gonzalez again under any circumstances.For the purpose of impeaching the testimony of Gonzalez that she had beendischarged by Pound on October 22,1958, company counsel introduced into evi-dence a copy of an application for a beer tavern license which she made to theTexas Liquor Control Board to show that she had misrepresented to that Boardthat she was the sole owner of the business when in fact her husband also had aninterest therein.The questionnaire she filled out when she applied for the licensecontained a question as to whether any person other than the applicant had aninterest in the business.Gonzalez answered this question in the negative.Sheadmitted at the hearing, however,that her husband did have a financial interest in thebusiness.Company counsel argues from this that Angel Gonzalez is a dishonest anduntruthful person and that her testimony in this case should not be believed. I donot find this a sufficient reason to brand her as an untruthful or dishonest witness.It is common knowledge that married persons who start a business or buy a propertywith their common funds frequently place the title to the business or property inone name only.I believe that Gonzalez, being inexperienced in filling out question-naires of this type,thought that the Liquor Board wanted to know whether someperson other than herself or her husband had an interest in the business. In anyevent I am not convinced that Gonzalez intended to be untruthful or dishonest innot revealing her husband's interest in the business when she submitted the applica-tion fora beer license to the Liquor Control Board. In a further effort to discredither testimony company counsel then introduced a copy of the two unemploymentsThe Company concedes in its brief that Gonzalez' employment was not terminatedbecause of her absences from work nor does it contend that she was terminated becauseithad good grounds to believe that she was misrepresenting the reasons why she wasabsenting herself from work in the period immediately prior to the termination of heremployment.9 The Company's workweek begins on Friday of each week and ends on Thursday of thefollowingweek.At the time Pound filled Gonzalez' job with another employee onOctober 22, 1958, she had worked the Friday of the previous week and the Monday ofthe current week. 100DECISIONS OF NATIONAL LABOR RELATIONS BOARDcompensation claims made by Gonzalez following her termination of employmentwith the Company.The purpose of introducing these documents into evidence, hestated, was to show that Gonzalez gave inaccurate and inconsistent information to theunemployment compensation commission concerning the circumstances of the ter-mination of her employment with the Company.I have examined the claims care-fully and I do not find that the statements she made therein substantially contradicther testimony on the witness stand. In a final effort to impeach Gonzalez' testimonycompany counsel called for and obtained two affidavits made by Gonzalez duringthe investigation of the charges in this caseHe introduced these affidavits into therecord to show that Gonzalez gave contradictory versions of the conversations shehad with Pound and the circumstances surrounding the termination of her employ-ment. I have carefully examined these documents and with the exception of someminor inaccuracies and inconsistencies I do not find that they substantially contradictthe testimony which Gonzalez gave at the hearing.I accordingly credit the testimony of Angel Gonzalez concerning the circumstancesunder which her employment was terminated by Pound on October 22,1958. I alsocreditUnion RepresentativeWoodall's testimony that he informed the companyofficials on November 14, 1958, of the antiunion activities of Pound and of hisabrupt discharge of Gonzalez on October 22, 1958, and that when he requested herreinstatement they told him the Company would not hire Gonzalez again under anycircumstances because she had habitually absented herself from work to help herhusband operate his new business.ConclusionI have found that Pound was a supervisor and representative of managementwhen he engaged in the antiunion activities among the wood finishing employeesduring the Union's organizing campaign.I have also found that Pound dischargedGonzalez on October 22,1958, by giving her job to someone else and insisting thatshe had quit her job when she in fact had not done so. The only question remainingto be decided is whether Pound's discharge of Gonzalez on October 22, 1958, wasmotivated by his demonstrated antiunion animus.An examination of all the circum-stances surrounding the discharge leads me to the inescapable conclusion that Pounddecided to get rid of Gonzalez because of the negative attitude she displayed towardshis offer to help her and the others who had joined the Union to withdraw theirmembership from the Union and because he believed that she was preventing himfrom obtaining the signatures of the other employees on his union withdrawalcards.The evidence indicates that the conversation which Pound had with Gonzalezduring which she rebuffed his statements that the Union could get nothing forthe employees occurred sometime during the week before he discharged her onOctober 22,1958I find that Pound became convinced then that Gonzalez wouldstand by the Union and that he could not get her to help him in his campaign topersuade the employees to sign his union withdrawal cards.When Pound thereafterbegan his campaign to persuade the employees to sign his union withdrawal cardsand he met with little success he suspected that Gonzalez was influencing them notto do so.He became convinced that this was so when Gonzalez' sister-in-law,Frances Gonzalez,rejected his request that she sign one of his union withdrawalcards.He decided then and there that he would get rid of Gonzalez at the firstopportunity because of her disloyalty and opposition to his efforts to get theemployees to withdraw their membership from the Union.I believe that these arefair and reasonableprima facieinferenceswhich can be drawn from the facts.Thereis nothing else which occurred between Pound and Gonzalez that can explainhis change of attitude on October 22, 1958, from friendly and sympathetic under-standing of her home problems to one of cold and inconsiderate treatment.Hissudden action in filling her job with another employee without notice or warningand before he had even talked to her about her absence shows that he was anxiousto get rid of her.This anxiety,Ibelieve, stemmed from his determination toget rid of her for her opposition to his efforts to get the employees to signhis union withdrawal cards.Pound'seffort thereafter to justify his actions byinsisting that Gonzalez had quit her job shows a determination to keep her outof the plant at all costs.He had no real basis for believing that she had quit heremployment.She had been absent several times during the months of Septemberand October 1958 and had always returned to work. She had told him clearlyin early September 1958 that if she decided to quit her job she would give theCompany at least 2 weeks' notice. In the face of these facts he could not reason-ably assume that she had quit her job when she did not report for work on October ECONOMY FURNITURE10122, 1958.Nor can his action in fulling her job with someone else, without noticeand before he ascertained the reason for her absence, be justified under the cir-cumstances.Nor can his explanation that he did so because "somebody" told himshe had quit her job.Another circumstance which leads me to believe that the Company, acting throughPound, was anxious to get rid of Gonzalez and that this anxiety had some causalconnection with her union activities, is the fact that when Union RepresentativeWoodall informed the company president's wife and the company attorney onNovember 11, 1958, that Pound had engaged in antiunion activities among thewood finishing employees and that he had discharged Gonzalez because of herunion activities, they immediately rejected his request that Gonzalez be reinstatedto her job and told him she would not be given employment again under any circum-stances because she had habitually absented herself from work to help her husbandoperate his business.All of the above circumstances raise, in my mind,a prima facieinference thatthe Company desired to get rid of Gonzalez because of her union activities. Itwas incumbent, under these circumstances, upon the Company to go forward withits proof to show, as it contended, that Gonzalez had in fact quit her job. It madeno attempt to call either Pound or Evanatz as witnesses to dispel the inferences ofdiscriminatory action having been taken against Gonzalez because of her unionactivities or attitudes.Itmade no explanation for its failure to call these witnesseswho had such vital information on the issue of whether Gonzalez had quit her jobor been discharged. It contented itself with attempting to prove that Pound wasnot a supervisor and hence not a representative of management. In this state ofthe record, I have no alternative but to conclude that the Company violated Section8(a)(1) of the Act through the antiunion activities of its supervisor and agentPound and that it violated Section 8(a)fl) and (3) of the Act by dischargingAngel Gonzalez on October 22, 1958, for her union activities, through its super-visor and agent, Pound.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Company set forth in section III, above, occurring in con-nection with the operations of the Company set forth in section 1, above, have aclose, intimate, and substantial relation to trade, traffic, and commerce among theseveral States, and tend to lead to labor disputes burdening and obstructing com-merce and the free flow of commerce.V.THE REMEDYHaving found that the Company has engaged in and is engaging in certain unfairlabor practices, I shall recommend that it cease and desist therefrom and takecertain affirmative action which I find necessary to effectuate the policies of theAct.Having found that the Company unlawfully discharged Angel Gonzalez onOctober 22, 1958, and that it thereafter failed or refused to reinstate her to herjob because of her union activities, I shall recommend that the Company offer herimmediate and full reinstatement to her former or substantially equivalent positionof employment without prejudice to her seniority and other rights and privilegesand that it make her whole for any loss of pay she may have suffered by reasonof the discrimination against her, by payment to her of a sum of money equal tothat which she normally would have earned as wages with the Company from dateof her discharge on October 22, 1958, to the date when, pursuant to the recommenda-tions herein contained, the Company shall offer her reinstatement, less her netearnings during said period.Said backpay loss shall be computed on a quarterlybasis in the manner established by the Board in F.W. Woolworth Company,90NLRB 289.Upon the basis of the foregoing findings of fact, and upon the entire record in thecase, I make the following:CONCLUSIONS OF LAW1.The Company is engaged in commerce within the meaning of Section 2(6)and (7) of the Act.2.Upholsterers International Union of America, AFL-CIO, is a labor organiza-tion within the meaning of Section 2(5) of the Act.3.By interrogating them concerning their union membership and activities;by offering to help them withdraw their membership in the Union and by solicitingthem to sign union withdrawal cards, the Company interfered with, restrained, and 102DECISIONSOF NATIONALLABOR RELATIONS BOARDcoerced its employees in the exercise of the rights guaranteedthem by Section 7of theAct andthereby itengaged in unfairlaborpracticeswithinthe meaning ofSection 8(a) (1) ofthe Act.4.By dischargingAngel Gonzalezon October 22, 1958,because of her con-tinued union membership in and activities on behalfof the Union and by thereafterfailing or refusing to reinstate her to her former position of employment for thesame reasonthe Companydiscriminated against her in regardto herhire and tenureof employment to discourage membership in theUnion, therebyviolating Section8(a)(3) and(1) of the Act.5.The aforesaidunfair labor practices are unfairlaborpractices affecting com-merce within the meaning of Section2(6) and (7) of the Act.[Recommendations omitted from publication.]Puerto Rico Glass CorporationandUnion de Molderos de laPuerto Rico Glass Corporation,Ind.,Petitioner.CaseNo.P34-RC-1160.January 10, 1960DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Anthony J. Di Salvo, hear-ing officer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-member panel [Chairman Leedom and Members Rodgers andJenkins].Uponthe entire record in this case,the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organizations 1 involved claim to represent certainemployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section9(c) (1) and Section 2(6) and (7) of the Act.4.The Petitioner seeks to sever a unit of moldmakers and proba-tionary moldmakers from an existing production and maintenanceunit whichhas been representedby Intervenorsince atleast 1951.The Employer contends that the unit is inappropriate as the mold-makers do not constitute a craft group entitled to separate representa-tion and the Petitioner is not a craft union entitled to seek such sepa-rate representation, under theAmerican Potashdoctrine?In addi-tion, the Employer argues that, in view of the collective-bargainingi Intervenor,Union de Empleados de la Industria del Cristal, Local 1970,IBL-AFL-CIO,was permitted to intervene on the basisof itshaving represented molders under a recentlyexpired contract.a American Potash and Chemical Corporation,107 NLRB 1418126 NLRB No. 11.